Order entered June 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00595-CR

                       TADARROWL DERONE CARSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                            ORDER
        This Court has before it appellant’s June 19, 2015 motion to extend time to file his brief

and to supplement the reporter’s record. Appellant states that the record filed does not contain

the reporter’s record of the April 14, 2014 pretrial hearing. Further, appellant states that a copy

of Volume 5, which is the exhibit volume, was not filed with the Dallas County District Clerk’s

office as required by Texas Rule of Appellate Procedure 34.6(h). We GRANT appellant’s

motion as follows.

        We DIRECT the Clerk of this Court to provide the Dallas County District Clerk a CD

containing a copy of Volume 5 of the reporter’s record for use by the parties in preparation of

their briefs.
       We ORDER Sharon Hazlewood, former official court reporter of the Criminal District

Court No. 7, to file, within THIRTY DAYS of the date of this order, the reporter’s record of the

April 14, 2014 pretrial hearing.

       We ORDER appellant to file his brief within SIXTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, former official court

reporter; Vearneas Faggett, official court reporter, Criminal District Court No. 7; the Texas Court

Reporters Certification Board; the Dallas County Auditor; and to counsel for all parties.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE